DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to a plurality of patentably distinct species in regards to the biocide component namely: 1) C1-C22 peroxycarboxylic acid composition, 2) C1-C22 peroxycarboxylic acid forming composition and 3) non-oxidizing biocide. The species are independent or distinct because biocides of 1) and 2) function by way of oxidation and biocides of 3) function by a mechanism other than by  oxidation. Biocide 1) is distinct from biocide 2) in that biocide 1) is a preformed peroxycarboxylic acid, whereas biocide 2) is not a preformed peroxycarboxylic acid but can rather made in situ from a carboxylic acid and a source of hydrogen peroxide. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species in regards to the biocide component namely: 1) C1-C22 peroxycarboxylic acid composition, 2) C1-C22 peroxycarboxylic acid forming composition and 3) non-oxidizing biocide, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-3 and 8 are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above. Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after
the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

During a telephone conversation with Ashley Holland on 12/06/22 a provisional election was made without traverse to prosecute the invention of wherein the biocide is selected from a C1-C22 peroxycarboxylic acid composition, claims 1-3 and 5-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 4 and 13-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AlA 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


IMPORTANT CLAIM INTERPRETATION NOTE: 
	Applicant’s independent claim 1 reads as followed: 
	“A method for inhibiting corrosion from a target treated with a biocide comprising: contacting a target with a biocide comprising a C1-C22 peroxycarboxylic acid composition or a C1-C22 peroxycarboxylic acid forming composition or a non-oxidizing biocide;
 contacting the target with a corrosion inhibitor that is an alkyl pyridinium salt, cetyl pyridinium salt, polyesteramide, dimethicone, imidazole derivative, sulphonamide or combination thereof; and 
inhibiting corrosion, wherein the treated target has reduced corrosion in comparison to a   target that is not treated with the corrosion inhibitor composition.”

	It is clear from the above wording of independent claim 1 and dependent claim 3, that the claimed method encompasses each of the following three (3) method permeations namely:
	1) Wherein the target is contacted with a composition that comprises at least one of said biocides and at least one of said corrosion inhibitors in a single step.
	2) Wherein the target is contacted with a composition that comprises at least one of said biocides and at least one of said corrosion inhibitors in multi steps (e.g. two steps).
	3) Wherein the target is first contacted with a composition that comprises at least one of said biocides and then is contacted with at least one of said corrosion inhibitors (see dependent claim 3). 

Claims 1-3 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall, II et al. U.S. Patent Number 5,635,195 in view of Kennedy, Jr. U.S. Patent Number 4,637,899.
Hall, II et al. teach an anti-microbial composition for sterilization of surfaces, such as the surfaces of medical devices. The anti-microbial composition contains an ester of formic acid, an oxidizer, performic acid and water. A preferred embodiment is where the anti-microbial composition has improved anti-corrosive properties. Also provided is a premix for making the anti-microbial composition having two parts. One part contains the ester of formic acid and a second part contains the oxidizer. Another method is provided for making the anti-microbial composition in which the ester of formic acid is combined with the oxidizer and water, see Abstract and column 1, lines 26-40. 
Preferably, the anti-microbial composition comprises about 0.01 to about 10 wt. % of the ester of formic acid, about 0.01 to about 10 wt. % of an oxidizer, about 0.001 to about 5 wt. % of performic acid, and up to about 99.98 wt. % water. More preferably, the anti-microbial composition comprises about 2 to about 8 wt. % of the ester of formic acid, about 1 to 10 wt. % of an oxidizer, about 0.001 to about 1 wt. % of performic acid, and up to about 97 wt. % of water, see column 1, lines 33-40 and column 2, lines 10-21. In a more preferred composition, the concentration of the performic acid is from about 0.001 to about 1 wt.%, see column 2, lines 39-42.
The incorporation of corrosion inhibitors, such as 1,2,3-benzotriazoles, azimidobenzene and benzene azimide (collectively CORBRATE 99tm, PMC Specialites Group, Inc.) is directly suggested in column 2, lines 43-53. Furthermore, the direct combination of 0.1 wt.% of  CORBRATE 99tm and Perform (i.e. an aqueous composition(s) that comprise about 0.001 to about 0.1 wt.% of performic acid generated from ethyl formate and urea hydrogen peroxide, see Example 1) is directly set forth in TABLE 2 of Example 2.  
The combination of 0.1 wt.% of  CORBRATE 99tm and Perform in Table 2 is directly taught to result in reduced corrosion rates of metal surfaces that are deemed to fall well within applicant’s limitation of less than about 4 mils per year as set forth in applicant’s specification.
	Hall, II et al. differs from Applicant’s claimed invention in that the CORBRATE 99tm corrosion inhibitor used in Example 2, and also disclosed in column 2, lines 43-53, is/are not the same species of corrosion inhibitors as claimed in Applicant’s independent claim 1.
 	The secondary reference to Kennedy, Jr. teaches a corrosion inhibitor composition comprising: (1) at least one of an aliphatic pyridinium salt (e.g. dodecyl pyridinium bromide) or an aliphatic quinolinium salt; and (2) a sulfur-containing compound. The compositions are useful in inhibiting the corrosion of metals during the cleaning of process equipment using industrial aqueous cleaning solutions, see abstract, column 2, line 30 to column 3, line 17, preparation I and II, Table II, and claims. The amount of aliphatic pyridinium salt (e.g. dodecyl pyridinium bromide) or an aliphatic quinolinium salt used to inhibit corrosion preferably ranges from about 120 to about 2400 milligrams per liter, see column 4, lines 37-39. Said concentration range corresponds to 0.012 wt.% to 0.24 wt.% of aliphatic pyridinium salt (e.g. dodecyl pyridinium bromide) or an aliphatic quinolinium salt to 1 liter of aqueous solution. 
Please note that Kennedy, Jr.’s Examples 1-10 and 12-17 (see TABLE II) all employ 0.1 vol.% concentration of a corrosion inhibitor composition mixed with the cleaning solution. Said corrosion inhibiting composition itself comprises between about 30 wt.% to about 25 wt.% of an alkyl pyridinium salt. The corrosion rates of Kennedy, Jr.’s Examples 1-10 and 12-17 are deemed to fall well within applicant’s limitation of less than about 4 mils per year as set forth in applicant’s specification.
	Also note that Applicant’s independent claim 1 concentration range of 1 ppm to about 1,000 ppm for the corrosion inhibitor, which corresponds to 0.0001 wt.% to about 0.1 wt.% of corrosion inhibitor. 
	It would have been obvious to one having ordinary skill in the art to use Kennedy, Jr.’s said teaching that corrosion inhibitor compositions comprising: (1) an aliphatic pyridinium salt (e.g. dodecyl pyridinium bromide) or an aliphatic quinolinium salt; and (2) a sulfur-containing compound is an effective composition to prevent metal corrosion, as strong motivation to actually substitute said corrosion inhibition composition for the CORBRATE 99tm corrosion inhibitors actually used and disclosed by the primary reference to Hall, II et al.. Please note that Hall II et al.’s disclosed and used corrosion inhibitors, were set forth by way of illustration and not by way of limitation. Also note that Hall, II et al.’s corrosion inhibitor concentration amount used in their Examples and Kennedy, Jr.’s corrosion inhibitor amounts used in his examples, both fall within applicant’s claimed corrosion inhibitor concentration range. 
Furthermore, it would also have been obvious to use Kennedy, Jr.’s aliphatic pyridinium salt corrosion inhibiting composition in combination with Hall, II et al.’s CORBRATE 99tm corrosion inhibitors, because to use two or more components in combination for the same purpose they are taught as being individually useful is not patentable outside a showing of unexpected and superior results, see In re Kerhoven, 205 USPQ 1069 (CCPA 1980). 
Finally, it would have been obvious to one having ordinary skill in the art to use Hall, II et al.’s anti-microbial combination of 0.1 wt.% of  CORBRATE 99tm and Perform (see Table 2) in a first method step of treating/disinfecting a metal surface, followed by a second method step (using Kennedy, Jr.’s disclosure as motivation) of applying a composition containing aliphatic pyridinium salt(s) to a metal surface, in order to greatly reduce the corrosion of said metal surface.

Claims 1-3, 5 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huss et al. U.S. Patent Number 6,211,237 in view of Kennedy, Jr. U.S. Patent Number 4,637,899.
	Huss et al. teach disinfecting agents according to the invention with a high microbiocidal effect contain up to 5 wt. % performic acid, hydrogen peroxide and peracetic acid. The agents can be obtained by addition of a source of formic acid such as formic acid, a water-soluble salt of the same or a lower formic ester, to an aqueous phase containing 5 to 50 wt. % hydrogen peroxide and 1 to 15 wt. % peracetic acid and, in the case of the addition of a salt, additionally a mineral acid. Preferred agents result from the addition of 0.1 to 1 mole sodium formate or formic acid, per kg of the agent to be produced, to an equilibrium peracetic acid containing mineral acid with 0.5 to 6 wt. % peracetic acid, see abstract, examples and claims. The further optional inclusion of corrosion inhibitors is disclosed in column 4, lines 23-42.
	Huss et al. differ from Applicant’s claimed invention in that there is no direct disclosure to the use of Applicant’s particularly claimed corrosion inhibitors of independent claim 1.
	The secondary reference to Kennedy, Jr. has been described above.
	It would have been obvious to one having ordinary skill in the art to use Kennedy, Jr.’s teaching that corrosion inhibitor compositions comprising: (1) at least one of an aliphatic pyridinium salt (e.g. dodecyl pyridinium bromide) or an aliphatic quinolinium salt; and (2) a sulfur-containing compound is an effective composition to prevent metal corrosion, as strong motivation to actually use said corrosion inhibition composition as the corrosion inhibitor component in Huss et al.’s disinfecting/cleaning composition containing performic acid (e.g. 0.5 wt.%), hydrogen peroxide and peracetic acid. To use an amount of an aliphatic pyridinium salt corrosion inhibitor that falls within Applicant’s claimed concentration range is also deemed to be well motivated by Kennedy, Jr.’s disclosure of column 4, lines 37-39. 
Furthermore, it would have been obvious to one having ordinary skill in the art to use Huss et al.’s anti-microbial combination containing performic acid (e.g. 0.5 wt.%), hydrogen peroxide and peracetic acid, in a first method step of treating/disinfecting/cleaning a metal surface, followed by a second method step (using Kennedy, Jr.’s disclosure as motivation) of applying a composition containing aliphatic pyridinium salt(s) to a metal surface, in order to greatly reduce the corrosion of said metal surface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764